DETAILED ACTION

Status of Claims

This action is in reply to the application filed on May 22, 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected because recites the limitation “the heating vessel” in line 8 and there is insufficient antecedent basis for this limitation in the claim.
Claim 19 is rejected because recites the limitation “the radiant heater” in line 10 and there is insufficient antecedent basis for this limitation in the claim.
19 is rejected because recites the limitation “the lid” in line 10 and there is insufficient antecedent basis for this limitation in the claim.
Claim 19 is rejected because recites the limitation “the closed position” in line 12 and there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US 2020/0249660 A1) in view of Capp (US 2002/0027175 A1), further in view of Cohen (US PUB 2019/0125126 A1).

Claim 1

Rao discloses the following limitations:

A method of operating an automated cooking systern, the method comprising: 

receiving, from a point of sale device, a food order at an automated cooking system including a housing: (see at least paragraphs 0005-0006 and 0073).

and producing an alert when cooking the food order is complete (see at least paragraphs 0102, 0082, 0104 and 0127).

Rao discloses an induction wok and a variety of electromechanical equipment for automated food preparation (see at least paragraphs 0192 and 0064-0065).  Rao does not explicitly disclose the following limitations, however Capp does:

heating a cooking vessel connected to the housing using an induction heating device positioned within the housing proximate the cooking vessel; (see at least paragraphs 0027-0028).



The combination Rao/Capp does not explicitly disclose the following limitation:

heating the cooking vessel using a radiant heater connected to a lid that is connected to the heating vessel, when the lid is in a closed position; 

However, Cohen evidences than using more than one method of cooking such as radiation, conduction and convection, sequentially or simultaneously is well known in the art (see at least paragraph 0385).  Therefore, to apply a radiant heater to the combination Rao/Capp would have been a matter of design choice.  It would have been obvious to a person of ordinary skill at the time the invention was filed to apply the radiation method of cooking to the combination Rao/Capp in order to improve efficiency and speed (Cohen paragraphs 0157 and 0385). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 2
Furthermore Capp discloses the following limitations:

wherein heating the cooking vessel is controlled by a controller configured to operate the induction heater (see at least paragraphs 0060, 0071 and claim 5-a controller controlling the operation of said induction heating unit).

The combination Rao/Capp does not explicitly discloses the following limitation, however Cohen does:
a radiant heater (see at least paragraph 0385).
Cohen evidences than using more than one method of cooking such as radiation, conduction and convection, sequentially or simultaneously is well known in the art (see at least paragraph 0385).  Therefore, to apply a radiant hater to the combination Rao/Capp would have been a matter of design choice.  It would have been obvious to a person of ordinary skill at the time the invention was filed to apply radiation method of cooking to the combination Rao/Capp in order to improve efficiency and speed (Cohen paragraphs 0157 and 0385). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 3
Furthermore Capp discloses the following limitations:

further comprising: determining, using the controller, an intensity of inductive heat based on the food order; and heating the cooking vessel at the intensity of inductive heat. (see at least paragraphs 0060, 0071 and claim 5-a controller controlling the operation of said induction heating unit).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to apply the cooking appliance in Capp to the invention in Rao in order to provide a system with an appliance, which is energy efficient and capable of performing multiple food preparation tasks (Capp paragraph 0006).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 4
The combination Rao/Capp does not explicitly disclose the following limitation, however Cohen does:

further comprising: determining, using the controller, an intensity of radiant heat based on the food order; and heating the cooking vessel at the intensity of radiant heat. (see at least paragraphs 0335-the controller determines whether the ingredient requires heating, then the controller directs the ingredients to be heated by radiation). 



Claim 5
Rao discloses a convection steamer (paragraph 0192).  Furthermore Cohen discloses the following limitation:

Further comprising: applying convective heat to the cooking vessel using a convection heater located within the housing and configured to deliver hot air to the cooking vessel (see at least paragraphs 0037, 0381 and 0385).


Claim 6
Furthermore Capp discloses the following limitations:

further comprising: determining, using the controller, an intensity of inductive heat based on the food order; and heating the cooking vessel at the intensity of inductive heat.
 (see at least paragraphs 0060, 0071 and claim 5-a controller controlling the operation of said induction heating unit).



Claim 7
Furthermore Rao discloses the following limitations:

 further comprising:

determining, using the controller, an amount of time to apply the inductive heat, based on the food order (see at least paragraphs 0120, paragraphs 0060, 0071 and claim 5-a controller controlling the operation of said induction heating unit).

Rao discloses a convection steamer (paragraph 0192).  Furthermore, Cohen discloses the following limitations:

controlling convective heat and radiant heat (see at least paragraphs 0037, 0381 and 0385).


Claim 8
Rao discloses mixing machines (see at least paragraph 0060).  Furthermore, Capp discloses the following limitations:

further comprising: Mixing, using a mixer positioned within the cooking vessel, food within the cooking vessel; (see at least figures 1-2 and 6 (29)).

and operating a motor located within the housing to drive the mixer based on the food order (see at least paragraphs 0055-0057).


Claim 9
Rao discloses mixing machines (see at least paragraph 0060).  Furthermore, Capp discloses the following limitation:

 further comprising:

determining, using the controller, a mixing time based on the food order (see at least paragraph 0060 and claim 5-a controller controlling said rotational drive mechanism).



Claim 10
Rao discloses mixing machines (see at least paragraph 0060).  Furthermore, Capp discloses the following limitation:

further comprising:

determining, using the controller, a mixing rotational direction based on the food order; and mixing the food in the mixing rotational direction and for the mixing time (see at least figures 1 and 5, paragraph 0042, 0060, claim 1 and 3-5).



Claim 11 
Rao discloses mixing machines (see at least paragraph 0060).  Furthermore, Capp discloses the following limitation:

further comprising: determining, using the controller, rotational direction interval based on the food order (see at least figures 1 and 5, paragraph 0042, 0060, claim 1 and 3-5).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to apply the cooking appliance in Capp to the invention in Rao in order to provide a system with an appliance which is energy efficient and capable of performing multiple food preparation tasks (Capp paragraph 0006).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 12
Rao discloses mixing machines (see at least paragraph 0060).  Furthermore, Capp discloses the following limitation:

further comprising:

varying mixing rotational direction of the mixer over time (see at least figures 1 and 5, paragraph 0042, 0060, claim 1 and 3-5). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to apply the cooking appliance in Capp to the invention in Rao in order to provide a system with an appliance which is energy efficient and capable of performing multiple food preparation tasks (Capp paragraph 0006).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 13
Furthermore Rao, discloses the following limitations:

further comprising: receiving the food order at an intermediary computer system (see at least paragraphs 0070, 0077, 0199 and 0208).

Claim 14
Furthermore Rao, discloses the following limitations:

further comprising:

selecting, at intermediate system, an available automated cooking system from a plurality of automated cooking systems; and assigning the food order to the available automated cooking system. (see at least paragraphs 0005-0006 and 0208).

Claim 15
Furthermore Rao, discloses the following limitations:

further comprising:

receiving the food order at a storage system  (see at least paragraph 0070 and 0076).

Claim 16
Furthermore Rao, discloses the following limitations:

further comprising:

enabling an indicator of a compartment or a plurality of compartments within the storage system based on the food order, the indicator to indicate to a user a food item to be selected (see at least paragraphs 0005-0006).

Claim 17
Furthermore Rao, discloses the following limitations:

Further  comprising:

transmitting the order from the point of sale device to the intermediary system (see at least paragraphs 0070, 0077, 0199 and 0208). 

Claim 19
Rao discloses the following limitations:

A method of operating an automated cooking system, the method comprising: 

receiving, from a point of sale device, an order including a list of ingredients; (see at least paragraphs 0005,0006 and 0073).

receiving, from a scanner, a code indicative of a first food item added (see at least paragraph 0073).



a cooking vessel removably connected to a housing of the cooking system; (see at least Fig 1 and paragraph 0011).

applying inductive heat to heat the cooking vessel using an induction heating device positioned within the housing proximate the cooking vessel; (see at least paragraphs 0027-0028).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to apply the cooking appliance in Capp to the invention in Rao in order to provide a system with an appliance which is energy efficient and capable of performing multiple food preparation tasks (Capp paragraph 0006).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

The combination Rao/Capp does not explicitly discloses the following limitations:

applying radiant heat to the radiant heater connected to the lid, 

the radiant heater configured to transfer radiant heat toward the cocking vessel when the lid is in the closed position.

However, Cohen evidences than using more than one method of cooking such as radiation, conduction and convection, sequentially or simultaneously is well known in the art (see at least paragraph 0385).  Therefore, to apply a radiant hater to the combination Rao/Capp would have been a matter of design choice.  It would have been obvious to a person of ordinary skill at the time the invention was filed to apply radiation method of cooking to the combination Rao/Capp in order to improve efficiency and speed (Cohen paragraphs 0157 and 0385). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 20
Furthermore Rao, discloses the following limitations:

Furrther comprising: introducing, automatically, one or more ingredients to the cooking vessel using a programmably controlled conveyor (see at least paragraphs 0171, 0068, 0089, 0118 and 0140). 

As per claim 18, claim 18 recite substantially similar limitations to claims 2-12 and is therefore rejected using the same art and rationale set forth above.    





	
CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	





	/ALLEN C CHEIN/           Primary Examiner, Art Unit 3687